Exhibit 10.34

 

NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

DRONE AVIATION HOLDING CORP.

 

WARRANT

 

Warrant No. 20170803 Original Issue Date: August 3, 2017

 

DRONE AVIATION HOLDING CORP., a Nevada corporation (the “Company”), hereby
certifies that, for value received, Dr. Phillip Frost or his registered assigns
(the “Holder”), is entitled to purchase from the Company up to a total of
2,000,000 shares of Common Stock (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”), at any time and from time to time from and
after the Original Issue Date and through and including August 3, 2022 (the
“Expiration Date”).

 

1. Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1.

 

“Closing Price” means, for any date of determination, the price determined by
the first of the following clauses that applies: (i) if the Common Stock is then
listed or quoted on a Trading Market (other than the OTC Bulletin Board, OTCQB
or OTCQX), the closing bid price per share of the Common Stock for such date (or
the nearest preceding date) on such market; (ii) if prices for the Common Stock
are then quoted on the OTC Bulletin Board, the closing bid price per share of
the Common Stock for such date (or the nearest preceding date) so quoted; (iii)
if prices for the Common Stock are then reported in the “Pink Sheets” published
by the National Quotation Bureau Incorporated (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (iv) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
qualified appraiser selected in good faith and paid for by the Company.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Exercise Price” means $1.00, subject to adjustment in accordance with Section
9.

 

“Fundamental Transaction” means any of the following: (i) the Company effects
any merger or consolidation of the Company with or into another person, (ii) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (iii) any tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant or its predecessor instrument.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the (other than the OTC Bulletin Board, OTCQB or OTCQX)), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board, OTCQB or OTCQX), a day on which the Common Stock is traded in
the over-the-counter market, as reported by the OTC Bulletin Board or the OTCQB
or OTCQX as reported by the OTC Markets Group, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in clauses (i), (ii) and (iii) hereof, then
Trading Day shall mean any day, other than a Saturday or Sunday and other than a
day that banks in the State of New York are generally authorized or required by
applicable law to be closed.

 



 - 1 - 

 

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board, the OTCQB or the OTCQX (or any successor of the
foregoing) on which the Common Stock is listed or quoted for trading on the date
in question.

 

2. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein. Upon any such registration or transfer,
a new Warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder in whole at any
time and in part from time to time from the Original Issue Date through and
including the Expiration Date. At 5:00 p.m., Eastern time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value. The Company may not call or redeem any portion of
this Warrant without the prior written consent of the affected Holder.

 

5. Delivery of Warrant Shares.

 

(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant are being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder and the Company shall promptly (but in no event
later than three Trading Days after the Date of Exercise (as defined herein))
issue and deliver to the Holder, a certificate for the Warrant Shares issuable
upon such exercise, which, unless otherwise required by applicable law, shall be
free of restrictive legends. A “Date of Exercise” means the date on which the
Holder shall have delivered to the Company: (i) the Exercise Notice (with the
Warrant Exercise Log attached to it), appropriately completed and duly signed
and (ii) if such Holder is not utilizing the cashless exercise provisions set
forth in this Warrant, payment of the Exercise Price for the number of Warrant
Shares so indicated by the Holder to be purchased.

 

(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.

 

(c) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), and if after such third Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
by (B) the closing bid price of the Common Stock at the time of the obligation
giving rise to such purchase obligation and (2) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In.

 



 - 2 - 

 

 

(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

 

6. Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be adjusted to
equal the product obtained by multiplying the then-current Exercise Price by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 



 - 3 - 

 

 

(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
For purposes of any such exercise, the determination of the Exercise Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (b) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 9, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s transfer agent.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds.

 

11. No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the Closing Price of one Warrant
Share on the date of exercise.

 



 - 4 - 

 

 

12. Notices. Any and all notices or other communications or deliveries hereunder
(including, without limitation, any Exercise Notice) shall be in writing and
shall be deemed given and effective if provided:

 

if to the Holder, shall be delivered or sent by mail or e-mail transmission as
follows:

 

Dr. Phillip Frost

4400 Biscayne Blvd

Miami, FL 33137

 

with a copy (which shall not constitute notice) to: 

 

[__] 

 

if to the Company shall be delivered or sent by mail or e-mail transmission to:

 

Drone Aviation Holding Corp.
11651 Central Parkway
Jacksonville, FL 32224
Attention: Chief Executive Officer

 

Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Warrant may change such address for notices by
sending to the parties to this Warrant written notice of a new address for such
purpose.

 

In case any time: (1) the Company shall declare any cash dividend on its capital
stock; (2) the Company shall pay any dividend payable in stock upon its capital
stock or make any distribution to the holders of its capital stock; (3) the
Company shall offer for subscription pro rata to the holders of its capital
stock any additional shares of stock of any class or other rights; (4) there
shall be any capital reorganization, or reclassification of the capital stock of
the Company, or consolidation or merger of the Company with, or sale of all or
substantially all of its assets to, another corporation; or (5) there shall be a
voluntary or involuntary dissolution, liquidation or winding up of the Company;
then, in any one or more of said cases, the Company shall give prompt written
notice to the Holder. Such notice shall also specify the date as of which the
holders of capital stock of record shall participate in such dividend,
distribution or subscription rights, or shall be entitled to exchange their
capital stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding up, or conversion or redemption, as the case may be. Such
written notice shall be given at least 20 days prior to the action in question
and not less than 20 days prior to the record date or the date on which the
Company’s transfer books are closed in respect thereto.

 

13. INTENTIONALLY DELETED.

 

14. Registration Rights.

 

(a) Registration Under the Securities Act of 1933. As of the date hereof, none
of the Warrants or the Warrant Shares have been registered for purposes of
public resale or distribution under the Securities Act.

 

(b) Registrable Securities. As used herein, the term “Registrable Security”
means the Warrant Shares and any shares of Common Stock issued upon any stock
split or stock dividend in respect of such Warrant Shares; provided, however,
that with respect to any particular Registrable Security, such security shall
cease to be a Registrable Security when, as of the date of determination, (i) it
has been registered under the Securities Act and disposed of pursuant thereto,
(ii) registration under the Securities Act is no longer required for the Holder
for subsequent public distribution of such security without regard to volume
restrictions under Rule 144 (including Rule 144(a)) promulgated under the
Securities Act or otherwise, or (iii) it has ceased to be outstanding. The term
“Registrable Securities” means any and/or all of the securities falling within
the foregoing definition of a “Registrable Security.” In the event of any
merger, reorganization, consolidation, recapitalization or other change in
corporate structure affecting the Common Stock, such adjustment shall be made in
the definition of Registrable Security as is appropriate in order to prevent any
dilution or enlargement of the rights granted pursuant to this Section.

 

(c) Piggyback Registration. If, prior to the Expiration Date, the Company
proposes to prepare and file a registration statement or post-effective
amendments thereto covering the resale of shares of Common Stock held by
stockholders of the Company (in any such case, other than in connection with an
underwritten public offering, registered direct offering in which the Company
has engaged a placement agent, merger, acquisition, pursuant to Form S-8 or Form
S-4 or their respective successor forms, or on any form which does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities) (for
purposes of this Section, collectively, the “Registration Statement”), it will
give written notice of its intention to do so (“Notice”), at least 30 days prior
to the filing of each such Registration Statement, to all Holders of the
Registrable Securities. Upon the written request of such a Holder (a “Requesting
Holder”), made within 10 days after the Notice is given, that the Company
include any of the Requesting Holder’s Registrable Securities in the proposed
Registration Statement, the Company shall, as to each such Requesting Holder,
use its best efforts to effect the registration under the Act of the Registrable
Securities which it has been so requested to register (“Piggyback
Registration”), at the Company's sole cost and expense and at no cost or expense
to the Requesting Holders (except as provided below).

 



 - 5 - 

 

 

Notwithstanding the provisions of this Section, the Company shall have the right
at any time after it shall have given written notice pursuant to this Section
(irrespective of whether any written request for inclusion of Registrable
Securities shall have already been made) to elect not to file any such proposed
Registration Statement, or to withdraw the same after the filing but prior to
the effective date thereof, without incurring any liability to any holder of
Registrable Securities.

 

(d) Covenants With Respect to Registration. In connection with any registration
of Registrable Securities pursuant to this Agreement, the parties agree that:

 

(i) With respect to each inclusion of securities in a Registration Statement
pursuant to the Section, the Company shall bear the following fees, costs, and
expenses: all registration, filing fees, printing expenses, fees and
disbursements of counsel and accountants for the Company, all internal expenses,
the premiums and other costs of policies of insurance against liability arising
out of the public offering, and legal fees and disbursements and other expenses
of complying with state securities laws of any jurisdictions in which the
securities to be offered are to be registered or qualified. Fees and
disbursements of special counsel and accountants for the selling Holders,
underwriting discounts and commissions, and transfer taxes for selling Holders
and any other expenses incurred by the selling Holders and relating to the sale
of securities by the selling Holders not expressly included above shall be borne
by the selling Holders.

 

(ii) The Company shall take or cause to be taken all necessary action to qualify
the Registrable Securities for sale under the securities laws of such
jurisdictions of the United States as the Holders reasonably designate and to
continue such qualifications in effect so long as required for the distribution
of the Registrable Securities, except that the Company shall not be required in
connection therewith to qualify as a foreign corporation, to subject itself to
taxation in any jurisdiction, or to execute a general consent to service of
process in any jurisdiction.

 

(iii) The Company shall indemnify any Holder of the Registrable Securities to be
sold pursuant to any Registration Statement and each person, if any, who
controls such Holder, against all loss, claim, damage, expense or liability
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Act, the Securities Exchange Act of 1934, as amended (“Exchange Act”)
or otherwise, arising from such registration statement, except to such extent
that such losses, claims, damages, expenses or liabilities occur as a result of
information provided to the Company by or on behalf of such Holder or as a
result of such Holder’s gross negligence or willful misconduct.

 

(iv) The Holders of Registrable Securities to be sold pursuant to a registration
statement, and such Holder’s successors and assigns, shall severally, and not
jointly, indemnify the Company, its officers and directors and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20(a) of the Exchange Act, against all loss, claim, damage,
expense or liability (including all expenses reasonably incurred in
investigating, preparing or defending against any claim whatsoever) to which any
of them may become subject under the Securities Act, the Exchange Act or
otherwise, arising from information furnished by or on behalf of such Holder, or
such Holder’s successors or assigns, for specific inclusion in such Registration
Statement to the same extent and with the same effect as the provisions pursuant
to which the placement agent have agreed to indemnify the Company as set forth
in the Engagement Letter and to provide for just and equitable contribution as
set forth in the Engagement Letter.

 

(v) Nothing contained in this Agreement shall be construed as requiring any
Holder to exercise the Warrants held by such Holder prior to the initial filing
of any Registration Statement or the effectiveness thereof.

 

(vi) If the Company shall fail to comply with the provisions of this Section,
the Company shall, in addition to any other equitable or other relief available
to the Holders of Registrable Securities, be liable for any or all consequential
damages sustained by the Holders of Registrable Securities requesting
registration of their Registrable Securities; provided, however, that the
Holders of Registrable Securities shall not be entitled to any special or
punitive damages with respect to any such failure on behalf of the Company.

 



 - 6 - 

 

 

(vii) The Company shall promptly deliver copies of all correspondence between
the Commission and the Company, its counsel or its auditors with respect to the
Registration Statement to each Holder of Registrable Securities included for
registration in such Registration Statement pursuant to this Section requesting
(in writing) such correspondence and shall permit each Holder of Registrable
Securities to do such reasonable investigation, upon reasonable advance notice,
with respect to information contained in or omitted from the Registration
Statement as it deems reasonably necessary. Such investigation shall include
access to books, records and properties and opportunities necessary or helpful
to discuss the business of the Company with its officers and independent
auditors, all to such reasonable extent, at such reasonable times, upon such
reasonable notice and as often as any such Holder of Registrable Securities
shall reasonably request; provided, that the Company may require each such
Holder to enter into reasonable confidentiality and non-disclosure agreements
with respect to the information contained in or derived from such
investigations.

 

15. Miscellaneous.

 

(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed in accordance
with the laws of the State of Florida, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law thereof. The
Holder agrees, on behalf of itself and its representatives, to submit to the
jurisdiction of any court of competent jurisdiction located in the State of
Florida, County of Miami-Dade, to resolve any dispute relating to this agreement
and waive any right to move to dismiss or transfer any such action brought in
any such court on the basis of any objection to personal jurisdiction or venue.

 

(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
by being a Holder, be entitled to any rights of a stockholder with respect to
the Warrant Shares.

 

(f) Use of Proceeds. The Company shall use the proceeds from any exercise of
this Warrant to pay off any of the Company’s secured indebtedness held by a bank
and to the extent there is no such indebtedness, the balance of the proceeds
from any exercise may be used by the Company for its general working capital
purposes.

 

[Remainder of page intentionally left blank, signature page follows]

 

 - 7 - 

 

 

In witness whereof, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  DRONE AVIATION HOLDING CORP.       By: /s/ Kendall W. Carpenter   Name:
Kendall W. Carpenter   Its: EVP and CFO

 



 - 8 - 

 

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably elects to purchase _________ shares of
Common Stock pursuant to the attached Warrant. Capitalized terms used herein and
not otherwise defined have the respective meanings set forth in the Warrant.

 

(1) The undersigned Holder hereby exercises its right to purchase _________
Warrant Shares pursuant to the Warrant.

 

(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

_____ “Cash Exercise” under Section 10

 

_____ “Cashless Exercise” under Section 10

 

(3) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 

(4) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
____________ Warrant Shares in accordance with the terms of the Warrant.

 



Dated ______________ __, _____ Name of Holder:       (Print)                 By:
    Its:     (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

 

     

 



 - 9 - 

 

 

Warrant Shares Exercise Log

 

Date  Number of Warrant
Shares Available
to be Exercised  Number of Warrant
Shares Exercised  Number of Warrant
Shares Remaining
to be Exercised                                                                
 



 



 - 10 - 

 

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
right represented by the attached Warrant to purchase ______________ shares of
Common Stock to which such Warrant relates and appoints ______________ attorney
to transfer said right on the books of the Company with full power of
substitution in the premises.

 

Dated: __________ __, _______

 

      (Signature must conform in all respects to name of holder as specified on
the face of the Warrant)       Address of Transferee                   Note:
Address for Delivery may not be a P.O. box and must be a physical address where
stock certificates may be delivered in connection with this purchase or any
future stock issued through splits, warrant conversions or other circumstances.
The delivery address may be a personal residence, or a broker dealer where the
certificate would be deposited

 

Attest:      

 

 

- 11 -



 

 